Case 1:18-cr-00681-WFK Document 84-1 Filed 06/17/19 Page 1 of 7 PageID #: 1190




                       EXHIBIT A
Case 1:18-cr-00681-WFK Document 84-1 Filed 06/17/19 Page 2 of 7 PageID #: 1191


                                                                            1


                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NEW YORK

     - - - - - - - - - - - - - - -X
      UNITED STATES OF AMERICA,   : 18-CR-681(WFK)
                                  :
                                  :
                                  :
             -against-            : United States Courthouse
                                  : Brooklyn, New York
                                  :
                                  :
                                  :
      DETELINA SUBEVA,            : Monday, May 20, 2019
                                  : 4:00 p.m.
               Defendant.         :
                                  :
                                  :
                                  :
     - - - - - - - - - - - - - - -X

                               TRANSCRIPT OF
              CRIMINAL CAUSE FOR ARRAIGNMENT AND GUILTY PLEA
                BEFORE THE HONORABLE WILLIAM F. KUNTZ, II
                       UNITED STATES DISTRICT JUDGE

                                A P P E A R A N C E S:

      For the Government:       RICHARD P. DONOGHUE, ESQ.
                                United States Attorney
                                Eastern District of New York
                                       271 Cadman Plaza East
                                       Brooklyn, New York 11201
                                BY: MARK BINI, ESQ.
                                    HIRAL MEHTA, ESQ.
                                    DAVID FUHR, ESQ.
                                    SEAN O'DONNELL, ESQ.
                                    Assistant United States Attorneys

      For the Defendant:        ROPES & GRAY, LLP
                                Attorneys for the Defendant -
                                Detelina Subeva
                                       1211 Avenue of the Americas
                                       New York, New York 10036
                                BY: MICHAEL G. MCGOVERN, ESQ.
                                    AMANDA RAAD, ESQ.
                                    ZANETA WYKOWSKA, ESQ.




                   Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                               Official Court Reporter
Case 1:18-cr-00681-WFK Document 84-1 Filed 06/17/19 Page 3 of 7 PageID #: 1192


                                                                            2



                           A L S O     P R E S E N T:



                                UNITED STATES
                                PRETRIAL SERVICES AGENCY
                                Eastern District of New York
                                       225 Cadman Plaza East
                                       Room 219
                                       Brooklyn, New York 11201
                                BY: LOURDES VAZQUEZ

                                Fatima Haque,
                                Federal Bureau of Investigation

                                Angela Tassone,
                                Federal Bureau of Investigation



     Court Reporter:     Anthony D. Frisolone, FAPR, RDR, CRR, CRI
                         Official Court Reporter
                         Telephone: (718) 613-2487
                         Facsimile: (718) 613-2694
                         E-mail: Anthony_Frisolone@nyed.uscourts.gov

     Proceedings recorded by computerized stenography.           Transcript
     produced by Computer-aided Transcription.




                   Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                               Official Court Reporter
Case 1:18-cr-00681-WFK Document 84-1 Filed 06/17/19 Page 4 of 7 PageID #: 1193


                                   Arraignment                              12


 1   waive the reading of the indictment in whole or in part.

 2               First, let me first ask the Government.         Do you

 3   waive the reading of the indictment?

 4               MR. BINI:    Yes, your Honor.

 5               THE COURT:    Defense counsel, do you waive the

 6   reading of the indictment?

 7               MR. MCGOVERN:    Yes, we do, your Honor.

 8               THE COURT:    All right.    The Court accepts those

 9   representations and the indictment will not be read out loud.

10   It is in evidence.

11               Let me ask the defendant, are you prepared to plead

12   today?

13               THE DEFENDANT:    Yes, your Honor.

14               THE COURT:    Now, let's do this count by count.

15               With respect to Count One of the indictment, which

16   is in evidence, how do you plead, guilty or not guilty?              Count

17   One.

18               THE DEFENDANT:    Not guilty, your Honor.

19               THE COURT:    With respect to Count Two of the

20   indictment, how do you plead, guilty or not guilty?

21               THE DEFENDANT:    Not guilty, your Honor.

22               THE COURT:    With respect to Count Three of the

23   indictment, how do you plead, guilty or not guilty?

24               THE DEFENDANT:    Not guilty.

25               THE COURT:    With respect to Count Four of the


                   Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                               Official Court Reporter
Case 1:18-cr-00681-WFK Document 84-1 Filed 06/17/19 Page 5 of 7 PageID #: 1194


                                   Arraignment                             13


 1   indictment, how do you plead, guilty or not guilty?

 2               THE DEFENDANT:    Guilty, your Honor.

 3               THE COURT:    I understand the parties have reached a

 4   written agreement in this case.

 5               Do the parties have a signed copy of that agreement

 6   to provide to the Court.

 7               MR. BINI:    Yes, your Honor, and I've handed it up to

 8   Mr. Jackson.

 9               THE COURT:    Thank you.

10               I have a copy of the signed agreement in this case,

11   the original of it which has been marked as Court Exhibit 2

12   for identification.

13               The agreement has been signed by the defendant who

14   states that she has read the entire agreement and discussed it

15   with her attorneys; that she understands all of its terms, and

16   that she is entering into the agreement knowingly and

17   voluntarily.

18               The form of the agreement has been approved by her

19   counsel, Mr. McGovern.       The agreement has also been signed by

20   Mr. Mark Bini, Assistant United States Attorney, and his

21   colleagues, Mr. Hiral Mehta.       It's been approved as to form by

22   the supervising Assistant United States Attorney Alixandra

23   Smith.   It's also been approved by Margaret Moser, M-o-s-e-r,

24   and Sean W. O'Donnell as trial attorneys.          And it's also been

25   approved by David M. Fuhr, F-u-h-r, Trial Attorney/Acting


                   Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                               Official Court Reporter
Case 1:18-cr-00681-WFK Document 84-1 Filed 06/17/19 Page 6 of 7 PageID #: 1195


                                   Arraignment                             14


 1   Chief of the Special Fraud Unit.        It's dated May 20th of 2019.

 2               Is there a motion again for this agreement to be

 3   admitted into evidence?

 4               MR. BINI:    The Government so moves, your Honor.

 5               THE COURT:    Any objection?

 6               MR. MCGOVERN:    No, your Honor.

 7               THE COURT:    Your motion to have the agreement

 8   admitted under seal?

 9               MR. BINI:    Yes, your Honor.     We would ask that it be

10   under seal for the reasons set out in our sealed submission.

11               THE COURT:    Any objection?

12               MR. MCGOVERN:    No, your Honor.

13               THE COURT:    All right.    The agreement is admitted

14   under seal.

15               (Court's Exhibit 2 was marked in evidence as of this

16   date.)

17               THE COURT:    Now, I say to the defendant that unless

18   your counsel or government counsel wish to be heard at this

19   time, or has an objection at this time, the Court believes you

20   may now turn to the final procedures for taking a plea in your

21   case, ma'am.

22               Your attorney advises this court that you wish to

23   plead guilty to Count Four in the indictment as stated earlier

24   today that you do wish to plead guilty to Count Four in the

25   indictment pursuant to the agreement.


                   Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                               Official Court Reporter
Case 1:18-cr-00681-WFK Document 84-1 Filed 06/17/19 Page 7 of 7 PageID #: 1196


                                   Guilty Plea                             41


 1   defense counsel and the Government.         Thank you.

 2               (WHEREUPON, this matter was adjourned.)

 3

 4                                   *   *   *

 5

 6                         CERTIFICATE OF REPORTER

 7
     I certify that the foregoing is a correct transcript of the
 8   record of proceedings in the above-entitled matter.

 9

10

11

12

13   ________________________________________
      Anthony D. Frisolone, FAPR, RDR, CRR, CRI
14    Official Court Reporter

15

16

17

18

19

20

21

22

23

24

25


                   Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                               Official Court Reporter
